UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1851


ROBERT MASON HENDRICKS; JACQUELINE TAYLOR HENDRICKS,

                  Plaintiffs - Appellants,

             v.

ROBERT STEPP, Esquire; RHONDA HUNSINGER;            MAURICE   HOOD;
JEANNIE WEINGARTH; MICHAEL TAYLOR,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-03299-CMC)


Submitted:    December 22, 2009              Decided:   January 13, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   Mason   Hendricks  and   Jacqueline   Taylor  Hendricks,
Appellants Pro Se.     Mark S. Barrow, William R. Calhoun, Jr.,
SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina;
Katherine   Dudley   Helms,  Christopher  John   Near,  OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, PC, Columbia, South Carolina;
Janet Carol Brooks, Daniel Roy Settana, Jr., MCKAY, CAUTHEN,
SETTANA & STUBLEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Mason Hendricks and Jacqueline Taylor Hendricks

appeal   the        district    court’s     order    adopting     the     magistrate

judge’s recommendation, dismissing the Hendricks’s civil action

for   lack     of     subject    matter     jurisdiction,       and     denying     the

Hendricks’s motion to amend their complaint.                    We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                         Hendricks v.

Stepp,   No.        3:08-cv-03299-CMC      (D.S.C.    filed     July     22,      2009;

entered July 23, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and   argument   would      not   aid    the

decisional process.

                                                                            AFFIRMED




                                           2